DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-6, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-6 are directed to the abstract idea of detection and resolution of supply chain issues.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites detecting, an exception in an incoming supply chain data; analyzing, the exception; generating, one or more resolution scenarios for the exception; evaluating, each resolution scenario based on a set of target Key Performance Indicators; and ranking, the one or more resolution scenarios based on the set of target Key Performance Indicators.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to fundamental economic practices/principles taking place, notably mitigating risk in light of supply chain issues.
	Accordingly, the claim recites an abstract idea and dependent claim 6 further recites the abstract idea.	

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-5 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a scenario generator, a digital supply chain simulator and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1-5, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 7-12, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 7-12 are directed to the abstract idea of detection and resolution of supply chain issues.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites detect, an exception in an incoming supply chain data; analyze, the exception; a scenario generator; generate, one or more resolution scenarios for the exception; evaluate, each resolution scenario based on a set of target Key Performance Indicators; and rank, the one or more resolution scenarios based on the set of target Key Performance Indicators.

	Accordingly, the claim recites an abstract idea and dependent claim 12 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a memory, a scenario generator and a digital supply chain simulator. The processor, a memory, a scenario generator and a digital supply chain simulator are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 7-11 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a scenario generator, a memory, a digital supply chain simulator and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 7-11, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13-18, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 13-18 are directed to the abstract idea of detection and resolution of supply chain issues.

	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to fundamental economic practices/principles taking place, notably mitigating risk in light of supply chain issues.
	Accordingly, the claim recites an abstract idea and dependent claim 18 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a scenario generator and a digital supply chain simulator. The processor, a scenario generator and a digital supply chain simulator are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13-17 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a scenario generator, a digital supply chain simulator and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najmi (US 2016/0217406 A1).
	Najmi teaches the limitations of Claim 1 which state
	detecting, by a processor, an exception in an incoming supply chain data (Najmi: Para 0022, 0035 via Self-learning system 110, and in particular, server 210, may store and/or access various rules and parameters 222, static master data 223, dynamic data 225, constraints 224, policies 226, and plan data 228, associated with one or more supply chain entities 120. As discussed above, self-
	analyzing, by the processor, the exception (Najmi: Para 0035 via Self-learning system 110, and in particular, server 210, may store and/or access various rules and parameters 222, static master data 223, dynamic data 225, constraints 224, policies 226, and plan data 228, associated with one or more supply chain entities 120. As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality due to disruptions in the supply chain by continually monitoring any type of data or KPIs using KPI monitors 216 or alerts 206 in order to update a plan as soon as data or KPIs received from supply chain entities 120 indicate that a disruption or plan problem has, will, or is likely to occur. Self-learning system 110 monitors data or KPIs by receiving such information from supply chain entities 120 and detecting out of range limits or patterns that indicate a supply chain plan problem using alerts 206 or KPI monitors 216); 
	triggering, by the processor, a scenario generator (Najmi: Para 0046 via In some embodiments, planning livers library 240 comprises a conditional analysis planner 374 which is utilized by self-learning system 110 to evaluate feasibility 
	generating, by the scenario generator, one or more resolution scenarios for the exception (Najmi: Para 0046 via In some embodiments, planning livers library 240 comprises a conditional analysis planner 374 which is utilized by self-learning system 110 to evaluate feasibility and/or impact of utilizing a lever 376. In some embodiments, self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more levers 372 in resolution playbooks 308. In some embodiments, a levers effectiveness monitoring and optimization module 376 is utilized by self-learning 
	evaluating, by a digital supply chain simulator, each resolution scenario based on a set of target Key Performance Indicators (Najmi: Para 0045 via For example only and not by way of limitation, if one of the one or more supply chain entities 120 has a supply problem with parts, for example, a late part, and the most appropriate lever 372 is to expedite an impending shipment by switching from a regular truck to a team truck, then self-learning system 110 exercises a lever 372 predetermined to be effective to resolve the supply chain problem or, alternatively, presents to a user the option to select a lever that will be effective to resolve the supply chain problem. In this example, the lever 372 would switch the supply of the part from a regular truck to a team truck. As part of the self-learning process, self-learning system 110 also monitors and stores in levers effectiveness and optimization module 376 data concerning the eventual delivery of the part, and how the switching of the delivery of the part from a regular truck to a team truck affects other orders in the supply chain. In this way, self-learning system 110 monitors, 
	ranking, by the processor, the one or more resolution scenarios based on the set of target Key Performance Indicators (Najmi: Para 0045 via For example only and not by way of limitation, if one of the one or more supply chain entities 120 has a supply problem with parts, for example, a late part, and the most appropriate lever 372 is to expedite an impending shipment by switching from a regular truck to a team truck, then self-learning system 110 exercises a lever 372 predetermined to be effective to resolve the supply chain problem or, alternatively, presents to a 

	wherein analyzing the exception comprises: 
	receiving, by the processor, an external signal (Najmi: Para 0038 via According to some embodiments, risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. In some embodiments, these workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120. For example, rather than starting with a late order and identifying why the order is late, early warning monitors 344 permit a self-learning system 110 to identify the root cause of a plan problem as it happens; thereby quantifying its impact on all orders of one or more supply chain entities 120 affected by the plan problem. This permits a planner utilizing self-learning system 110 to receive an alert 206 identifying a root cause and view this alert 206 with all other alerts 206 so that various levers 372 are displayed on a display and reviewed, such that the best resolution is determined); 
	updating, by the processor, an enterprise scenario (Najmi: Para 0035 via Self-learning system 110, and in particular, server 210, may store and/or access various rules and parameters 222, static master data 223, dynamic data 225, constraints 224, policies 226, and plan data 228, associated with one or more supply chain entities 120. As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality 
	triggering, by the processor, a workflow to evaluate the exception (Najmi: Para 0043 via Self-learning system 110 stores levers 372 in planning levers library 240. Levers 372 comprise workflows that automate corrective actions. For example and not by way of limitation, if the supply chain performance of one or more supply chain entities 120 is not aligned with the supply chain plan due to a late order, some potential resolutions include redirecting product from another order, splitting demand, and utilizing other workflows. Self-learning system 110 displays to a user one or more levers 372, which, when selected by a user, will enact one or more resolutions to the misalignment with the supply chain plan. In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow. Other corrective actions include, for example, expending material in transport, increasing the priority for a manufacturing lot, utilizing material from a first order to fulfill a second order, marking down products, expediting transportation, adding overtime to increase capacity, and offloading work to alternate resources).

	Regarding Claims 13 and 15, they are analogous to Claims 1 and 3 respectively and are rejected for the same reasons. In addition, Najmi teaches of a computer readable storage medium (Najmi: Para 0022).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406 A1) in view of Sharma et al. (US 9,978,084 B1).
	Regarding Claim 2, while Najmi teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 2 which state filtering, by the processor, the one or more resolution scenarios based on a user- defined threshold, either before or after ranking the one or more resolution scenarios.
	Sharma though, with the teachings of Najmi, teaches of
	filtering, by the processor, the one or more resolution scenarios based on a user- defined threshold, either before or after ranking the one or more resolution scenarios (Sharma: Col 7 lines 19-38 via In embodiments, a filtering workflow and/or at least one filter within a workflow may be associated with one or more configurable flags that modify processing using the filtering workflow. In some embodiments, each configurable flag has an activation status, and the flag may be configured by setting of the flag's activation status. Additionally and/or alternatively, in some embodiments, an additional configurable flag may be associated with a filtering workflow or a filter during execution of a test scenario. FIG. 5 illustrates an example 500 of JSON configuration data representing the expected output data 240 to be generated by the relevance service 130 while processing the test scenario represented by test configuration 200. The expected output data include a ranked list of promotions (i.e., “deals”), each promotion being represented by a permalink, and also being associated with a category and with one or more locations. The expected output data also include a user key 504, a context 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi with the teachings of Sharma in order to have filtering, by the processor, the one or more resolution scenarios based on a user- defined threshold, either before or after ranking the one or more resolution scenarios. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 8 and 14, they are analogous to Claim 2 and are rejected for the same reasons.
Claims 4-6, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406 A1) in view of Cella et al. (US 2022/0036302 A1).
	Regarding Claim 4, while Najmi teaches the limitations of Claim 1 and the limitations of Claim 4 which state 
	obtaining, by the processor, the scenario generator for each use case (Najmi: Para 0044 via In some embodiments, self-learning system 110 stores, for example in planning levers library 240, which lever 372 is most often selected to resolve a particular problem and the response of the supply chain entities 120 to that lever 372. In this way, self-learning system 110 may present to a user not only preconfigured resolution levers, but also information on which levers 372 have been utilized before, the effectiveness of using that lever, and which lever 372 may be 
	updating, by the processor, a list of solution scenarios (Najmi: Para 0045 via For example only and not by way of limitation, if one of the one or more supply chain entities 120 has a supply problem with parts, for example, a late part, and the most appropriate lever 372 is to expedite an impending shipment by switching from a regular truck to a team truck, then self-learning system 110 exercises a lever 372 predetermined to be effective to resolve the supply chain problem or, alternatively, presents to a user the option to select a lever that will be effective to resolve the supply chain problem. In this example, the lever 372 would switch the supply of the part from a regular truck to a team truck. As part of the self-learning process, self-learning system 110 also monitors and stores in levers effectiveness and optimization module 376 data concerning the eventual delivery of the part, and how the switching of the delivery of the part from a regular truck to a team truck affects other orders in the supply chain. In this way, self-learning system 110 monitors, stores, and presents data concerning the effectiveness of using one or 
	wherein: the scenario generator is at least one of a mathematical optimizer, a set of authored business rules and a machine learning model (Najmi: Para 0046, 0087 via In some embodiments, planning livers library 240 comprises a conditional analysis planner 374 which is utilized by self-learning system 110 to evaluate feasibility and/or impact of utilizing a lever 376. In some embodiments, self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more 
	It does not explicitly disclose the limitations of Claim 4 which state creating, by the processor, a scenario for the scenario generator and providing, by the processor, inputs for the scenario generator.
	Cella though, with the teachings of Najmi, teaches of
	creating, by the processor, a scenario for the scenario generator (Cella: Para 0543 via In some embodiments, the machine learning model 3000 may prioritize collection of sensor data for use in digital replica simulations of one or more of the value chain entities 652. The machine learning model 3000 may use sensor data and user inputs to train, thereby learning which types of sensor data are most effective for creation of digital replicate simulations of one or more of the value chain entities 652. For example, the machine learning model 3000 may find that a particular value chain entity 652 has dynamic properties such as component wear and throughput affected by temperature, humidity, and load. The machine learning model 3000 may, through machine learning, prioritize collection of sensor data related to temperature, humidity, and load, and may prioritize processing sensor data of the prioritized type into simulation data for output to the digital twin system 1700. In some embodiments, the machine learning model 3000 may suggest to a user of the information technology system that more and/or different sensors of the prioritized type be implemented in the information technology and value chain system near and around the value chain entity 652 being simulation such that more and/or better data of the prioritized type may be used in simulation of the value chain entity 652 via the digital replica thereof); 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi with the teachings of Cella in order to have creating, by the processor, a scenario for the scenario generator and providing, by the processor, inputs for the scenario generator. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Cella though, with the teachings of Najmi, teaches of
	creating, by the workflow, the task (Cella: Para 0124 via In embodiments, an expert agent may be trained to determine an action selected from the group comprising: selection of a tool, selection of a task, selection of a dimension, setting of a parameter, selection of an object, selection of a workflow, triggering of a workflow, ordering of a process, ordering of a workflow, cessation of a workflow, selection of a data set, selection of a design choice, creation of a set of design choices, identification of a failure mode, identification of a fault, identification of an operating mode, identification of a problem, selection of a human resource, selection of a workforce resource, providing an instruction to a human resource, and providing an instruction to a workforce resource); 
	sending, by the workflow, the task to the digital supply chain simulator; processing, by the digital supply chain simulator, the task to provide a result; and sending, by the digital supply chain simulator, the result to the workflow (Cella: Para 0637-0644 via details/example regarding a container fleet management system and logistics design system that interfaces with the adaptive intelligent systems layer and example of a packaging design system that interfaces with the adaptive intelligent systems layer).

	Regarding Claim 6, the combination of Najim/Cella, teaches the limitations of Claim 6 which state
	wherein: the exception comprises store orders lacking enough distribution center stock (Najmi: Para 0030 via For example, the problems in the supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like. In addition, according to one example, these problems may be classified into categories such as, for example, supply changes, inventory changes, capacity changes, demand changes, and the like. Although example categories of problems are described, embodiments contemplate any type of disruptions, plan problems, perturbations, changes, events, or categories of disruptions, perturbations, changes, and/or events, according to particular needs. In this document, the terms “disruptions,” “problems,” “perturbations,” “changes,” or “events” may refer to any positive or 
	the workflow is a Business Process Model and Notation workflow that launches an optimization solution generator sub-workflow and a store prioritization solution generator sub-workflow (Najmi: Para 0039 via Business rules configuration manager 234 comprises a database that stores business rules workflows 354 or business configuration templates 356 which include, for example, business rules 348, model attributes 350, and optimization settings 352. Business rules configuration manager 234 provides for business configuration analysis 304 by providing a user interface to compute, monitor, and change any one of business rules 348, model attributes 350, and/or optimization settings 352. According to some embodiments, optimization settings 352 include group parameter maintenance and multi-dimensional segmentation, such as centrally across a supply chain management suite. Business rules configuration manager 234 is coupled with supply chain planning database 220 and existing planning models and engines 212 with communication link 326, however, business rules configuration manager 234 may communicate with other components of self-learning system 110 and/or supply chain system 100, accordingly to particular needs).
	Regarding Claims 10-12, they are analogous to Claims 4-6 respectively and are rejected for the same reasons.
	Regarding Claims 16-18, they are analogous to Claims 4-6 respectively and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bajaj Mudit et al. (WO 2018/217694 A1) SYSTEMS AND METHODS FOR INTERFACES TO A SUPPLY CHAIN MANAGEMENT SYSTEM
Audimoolam et al. (US 2005/0209732 A1) Decision Support System For Supply Chain Management
Esmonde et al. (US 2006/0075391 A1) Distributed Scenario Generation
Adler et al. (US 2007/0038039 A1) Method And Device For Dynamically Generating Test Scenarios For Complex Computer-controlled Systems, E.g. For Medical Engineering Installations
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623